Exhibit (a)(1)(B) This Letter of Transmittal outlines the definitive terms and conditions under which Noteholders tender their Notes through CDS Clearing and Depositary Services Inc. ("CDS") online tendering system ("CDSX") to CIBC Mellon Trust Company (the "Depositary") for acceptance of the Offer by ACE Aviation Holdings Inc. to purchase all of the issued and outstanding 4.25% Convertible Senior Notes due 2035 (the "Notes") of ACE Aviation Holdings Inc. In order to tender such Notes, you must direct your investment dealer, stockbroker, bank, trust company or other nominee to accept the Offer in the manner required by your nominee. Noteholders who have transferred their Notes to the account of the Depositary (the "Depositary’s Account") held with CDS are deemed to have completed this Letter of Transmittal which will further be deemed to be completed by CDS on behalf of such Noteholders. The terms, conditions and definitions used in the Offer to Purchase and Circular of ACE Aviation Holdings Inc. dated December 12, 2008 (the "Offer") are incorporated by reference in this Letter of Transmittal. Capitalized terms used and not defined herein have the meanings given to them in the Offer. LETTER OF TRANSMITTAL in respect of the Offer of ACE AVIATION HOLDINGS INC. to purchase all of the issued and outstanding 4.25% Convertible Senior Notes due 2035 of ACE Aviation Holdings Inc. at a Purchase Price of $900 for each $1,000 Principal Amount of Notes THE OFFER WILL BE OPEN FOR ACCEPTANCE UNTIL 5:00P.M. (MONTREAL TIME) ON JANUARY 19, 2009 (AS IT MAY BE EXTENDED, THE "EXPIRY TIME") UNLESS THE OFFER IS EXTENDED, VARIED OR WITHDRAWN. By transferring his, her or its Notes to the Depositary’s Account with CDS through the Noteholder's CDS participant, a Noteholder is deemed to complete, authorize and execute this Letter of Transmittal and to consent to the matters contained herein. TO: ACE AVIATION HOLDINGS INC. (the "Corporation") AND TO: CIBC MELLON TRUST COMPANY, as depositary (the "Depositary") The Noteholder has validly transferred and delivered Notes through CDSX to the Depositary’s Account with CDS (the "Deposited Notes") and, subject only to the provisions of the Offer regarding withdrawal, irrevocably accepts the Offer for such Deposited Notes upon the terms and conditions contained in the Offer and this Letter of Transmittal and hereby assigns all right, title and interest therein to the Corporation. The
